Citation Nr: 1206082	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for residuals of fracture of the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to August 1973 and from September 1990 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Columbia, South Carolina.  The case comes to the Board from the RO in Boston, Massachusetts. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the residuals of a fracture of his left wrist are more severe than is contemplated by the currently assigned noncompensable rating.  The Veteran was afforded a VA examination of his wrist in December 2007.  Subsequently, the Veteran wrote to the VA stating that he recently had an MRIs of his wrist in May and August 2008, the second of which was reportedly at the VA Hospital in Jamaica Plains.  The results of these MRIs are not in the claims file and should be obtained.  More recent treatment records should also be obtained, if there are any.

Additionally, due to the Veteran's continued complaints of wrist pain and the evidence of additional treatment for his wrist in the form of an MRI, and the lengthy period of time that has elapsed since his last VA examination, the Veteran should be afforded another VA examination of his left wrist.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his left wrist since October 2007.  All identified treatment records should be obtained.  VA treatment records should also be obtained, including records of the May and August 2008 MRIs.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a new VA examination of his left wrist.  All findings should be reported in detail, including any limitation of motion of the wrist.  All indicated tests should be accomplished.  The claims folder should be available to the examiner in conjunction with the examination.  The functional effects of the Veteran's left wrist disability should also be set forth.

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the determination remains less than fully favorable to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


